Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file (FITF) provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

DETAILED ACTION
1.	This office action is in response to application 16/528,932 and Preliminary Amendment concurrently filed on 08/01/2019.  Claims 1 – 15 were originally filed in the application.  Claims 1 – 15 have been cancelled and Claims 16 – 34 have newly been added in the Preliminary Amendment.  Claims 16 – 34 remain pending in the application.
QUAYLE ACTION
2.	This application is in condition for allowance except for the following formal matters: 
Specification Objection
ABSTRACT, line 3, change “components different from” to ––components, the second electronics components are different from––.
ABSTRACT, line 3 – 4, change “the power electronics components” to ––the first power electronics components and the second power electronics components––.

Claim Objections
Claim 16, line 1, before “comprising:” insert [Symbol font/0x2D][Symbol font/0x2D]the charging station[Symbol font/0x2D][Symbol font/0x2D].
Claim 16, line 4, change “components different from” to [Symbol font/0x2D][Symbol font/0x2D]the second power electronics components are different from[Symbol font/0x2D][Symbol font/0x2D].
Claim 16, line 4 – 5, after “the first” insert [Symbol font/0x2D][Symbol font/0x2D]power electronics components[Symbol font/0x2D][Symbol font/0x2D].
Claim 16, line 5, change “second power electronics components” to [Symbol font/0x2D][Symbol font/0x2D]the second power electronics components[Symbol font/0x2D][Symbol font/0x2D].
Claim 16, line 8, after “the first” insert [Symbol font/0x2D][Symbol font/0x2D]air cooling circuit[Symbol font/0x2D][Symbol font/0x2D].
Claim 16, line 8, change “second cooling circuits” to [Symbol font/0x2D][Symbol font/0x2D]the second air cooling circuit[Symbol font/0x2D][Symbol font/0x2D].
[Symbol font/0x2D][Symbol font/0x2D]in a way[Symbol font/0x2D][Symbol font/0x2D].
Claim 19, line 2, change “an EMC choke” to [Symbol font/0x2D][Symbol font/0x2D]an electromagnetic compatibility (EMC) choke[Symbol font/0x2D][Symbol font/0x2D].
Claim 19, line 2, change “a PFC choke” to [Symbol font/0x2D][Symbol font/0x2D]a power factor compensation (PFC) choke[Symbol font/0x2D][Symbol font/0x2D].
Claim 21, line 2, change “the first fan” to [Symbol font/0x2D][Symbol font/0x2D]the at least one first fan[Symbol font/0x2D][Symbol font/0x2D].
Claim 21, line 4, change “the second fan” to [Symbol font/0x2D][Symbol font/0x2D]the at least one second fan[Symbol font/0x2D]
Claim 22, line 7, after “at least one” insert [Symbol font/0x2D][Symbol font/0x2D]second power electronics component[Symbol font/0x2D][Symbol font/0x2D].
Claim 23, line 3, after “at least one” insert [Symbol font/0x2D][Symbol font/0x2D]first power electronics component[Symbol font/0x2D][Symbol font/0x2D].
Claim 23, line 6, after “at least one” insert [Symbol font/0x2D][Symbol font/0x2D]second power electronics component[Symbol font/0x2D][Symbol font/0x2D].
Claim 24, line 4, after “at least one” insert [Symbol font/0x2D][Symbol font/0x2D]first power electronics component[Symbol font/0x2D][Symbol font/0x2D].
Claim 24, line 6, before “rear side” insert [Symbol font/0x2D][Symbol font/0x2D]circuit board[Symbol font/0x2D][Symbol font/0x2D].
Claim 24, line 6 – 7, after “at least one” insert [Symbol font/0x2D][Symbol font/0x2D]second power electronics component[Symbol font/0x2D][Symbol font/0x2D].
Claim 25, line 4, before “such that” insert [Symbol font/0x2D][Symbol font/0x2D]in a way[Symbol font/0x2D][Symbol font/0x2D].
Claim 28, line 4, before “such that” insert [Symbol font/0x2D][Symbol font/0x2D]in a way[Symbol font/0x2D][Symbol font/0x2D].
Claim 29, line 4, after “at least one” insert [Symbol font/0x2D][Symbol font/0x2D]first power electronics component[Symbol font/0x2D][Symbol font/0x2D].
Claim 29, line 5, change “the installation position” to [Symbol font/0x2D][Symbol font/0x2D]an installation position[Symbol font/0x2D][Symbol font/0x2D].
Claim 30, line 4, before “first air inlet aperture” insert [Symbol font/0x2D][Symbol font/0x2D]at least one[Symbol font/0x2D][Symbol font/0x2D].
Claim 30, line 4, before “first air outlet aperture” insert [Symbol font/0x2D][Symbol font/0x2D]at least one[Symbol font/0x2D][Symbol font/0x2D].
Claim 30, line 5 – 6, change “the installation position” to [Symbol font/0x2D][Symbol font/0x2D]an installation position[Symbol font/0x2D][Symbol font/0x2D].
Claim 31, line 2, before “first air inlet aperture” insert [Symbol font/0x2D][Symbol font/0x2D]at least one[Symbol font/0x2D][Symbol font/0x2D].
Claim 31, line 2, before “first air outlet aperture” insert [Symbol font/0x2D][Symbol font/0x2D]at least one[Symbol font/0x2D][Symbol font/0x2D].
Claim 32, line 3, before “second air inlet aperture” insert [Symbol font/0x2D][Symbol font/0x2D]at least one[Symbol font/0x2D][Symbol font/0x2D].
Claim 32, line 4, change “the installation position” to [Symbol font/0x2D][Symbol font/0x2D]an installation position[Symbol font/0x2D][Symbol font/0x2D].
Claim 32, line 2, before “second air outlet aperture” insert [Symbol font/0x2D][Symbol font/0x2D]at least one[Symbol font/0x2D][Symbol font/0x2D].
Claim 33, line 6, before “first fan” insert [Symbol font/0x2D][Symbol font/0x2D]at least one[Symbol font/0x2D][Symbol font/0x2D].
Claim 33, line 7, before “second fan” insert [Symbol font/0x2D][Symbol font/0x2D]at least one[Symbol font/0x2D][Symbol font/0x2D].

Appropriate corrections are required.
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 1935 C.D. 11, 453 O.G. 213.
TWO MONTHS from the mailing date of this letter.

Reasons for Allowance
3.	The following is an examiner's statement of reasons for allowance: 
	Claim 16 – 34 are allowed because the prior or record does not teach or fairly suggest the following subject matter:

A charging station for charging an electric vehicle, the charging station comprising: a housing; a number of first power electronics components and a number of second power electronics components, the second power electronics components are different from the first power electronics components, wherein the first power electronics components and the second power electronics components are arranged spatially in the housing; and a first air cooling circuit and a second air cooling circuit separate from the first air cooling circuit; wherein the first air cooling circuit and the second air cooling circuit are arranged spatially in the housing, the first air cooling circuit serves to cool the number of first power electronics components, the second air cooling circuit serves to cool the number of second power electronics components, and the charging station is designed in a way such that a first protection class of at least one region of the first air cooling circuit is higher than a second protection class of the second air cooling circuit as recited in independent Claim 16.

	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance”.
Conclusion
4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUN J LIN whose telephone number is (571)272-1899.  The examiner can normally be reached on 8:00 AM - 5:30 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Chiang can be reached on 571-272-74837483.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

	All responses to this Office Action should be mailed to Commissioner for Patents, P.O. Box 1450, Alexandria, VA 22313-1450 or faxed to 571-273-8300. 

/SUN J LIN/Acting Patent Examiner, 2851/2800